Citation Nr: 0719538	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-33 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Veteran's Daughter


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to November 
1970.  He died in January 2002, and the appellant is his 
surviving spouse.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).


FINDINGS OF FACT

1.  A May 2002 rating decision denied the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death.

2.  In February 2005, a claim to reopen the issue of 
entitlement to service connection for the cause of the 
veteran's death was received.

3.  Evidence associated with the claims file since the May 
2002 rating decision was not of record at the time of the May 
2002 rating decision and raises a reasonable possibility of 
substantiating the claim.

4.  The medical evidence of record shows that a disorder 
incurred in or aggravated by military service aided or lent 
assistance to the production of the veteran's death.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for the cause of the veteran's death is 
new and material, and therefore, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).

2.  A disability incurred in or aggravated by service caused 
or contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  Without deciding whether the 
notice and development requirements of the VCAA have been 
satisfied in the present case, this law does not preclude the 
Board from adjudicating the issue involving the appellant's 
claim as the Board is taking action favorable to the 
appellant by reopening and granting the issue of entitlement 
to service connection for the cause of the veteran's death.  
As such, this decision poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

New and Material

A May 2002 rating decision denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death on the basis that the evidence did not show 
that the veteran's death was related to military service.  
The relevant evidence of record at the time of the May 2002 
rating decision consisted of the veteran's service medical 
records, private medical records dated in January 2002, and a 
January 2002 certificate of death.
 
The appellant did not perfect her appeal in a timely manner 
after the May 2002 rating decision.  Therefore, the May 2002 
rating decision is final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 
(2006).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

In February 2005, a claim to reopen the issue of entitlement 
to service connection for the cause of the veteran's death 
was received.  The relevant evidence of record received since 
the May 2002 rating decision includes an October 2002 letter 
from a private physician, a December 2003 VA medical opinion, 
a February 2005 letter from a private physician, and a 
transcript of an April 2006 hearing before the Board.  All of 
the evidence received since the May 2002 rating decision is 
"new" in that it was not of record at the time of the May 
2002 decision.  The October 2002 and February 2005 letters 
from private physicians both stated that the veteran's 
service-connected apical systolic murmur could be related to 
the cause of his death.  As such, the new evidence relates to 
an unestablished fact necessary to substantiate the 
appellant's claim.  Accordingly, the October 2002 and 
February 2005 letters from private physicians are material 
for VA purposes and the claim of entitlement to service 
connection for the cause of the veteran's death is reopened.

Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2006).  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. § 
3.312.

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b), 
(c).

The veteran died in January 2002 at the age of 53.  The 
certificate of death reported that the immediate cause of 
death was acute myocardial infarction.  The underlying cause 
of death was coronary artery disease.  The appellant claims 
that the cause of the veteran's death was related to his 
active military service.  At the time of the veteran's death, 
service connection was in effect for apical systolic murmur, 
etiology undetermined.

An October 2002 letter from a private physician stated

[a]lthough it is possible that [the 
veteran] might not have been successfully 
resuscitated, the probability of success 
was most likely reduced by the fact that 
he had aortic stenosis. . . . [The 
veteran] had prominent systolic and 
diastolic murmurs compatible with at 
least moderate [aortic] stenosis and 
moderate aortic regurgitation. . . . it 
certainly might be speculated that the 
beginning of his problems with his aortic 
valve could possible have dated back as 
far as 1971, when he was apparently noted 
to have an "apical systolic murmur" at 
the time that he was discharged from the 
Armed Forces. . . . the most likely cause 
of a systolic murmur would be an 
innocent, functional, flow murmur.  
However, it is possible even then that he 
may have had some very mild thickening of 
his aortic valve leaflets, which might 
make an innocent, functional flow murmur 
a little louder and easier to hear.

I realize that this line of reasoning is 
somewhat speculative, and I am aware that 
the cause of death for [the veteran] was 
most likely coronary artery disease, 
which he almost certainly did not have at 
the time he was in the Armed Services.  
However, his aortic valve disease may 
have had a negative influence on his 
surviving his acute myocardial 
infarction, and I thought it should be 
noted for the record that it is remotely 
possible that the beginnings of his 
aortic valve problems could have been 
further back in the past than was 
originally considered.

A December 2003 VA medical opinion stated that the veteran's 
claims file had been reviewed.  The examiner stated that 
there was no evidence that the veteran had any heart disease 
during military service and "[i]n the absence of better 
documentation, there is no evidence to indicate that the 
veteran had cardiac disease prior to his development of 
coronary artery disease later in life without resorting to 
unfounded speculation."

A February 2005 letter from a private physician stated that

[i]t is entire[ly] possible that [the 
service-connected apical systolic] murmur 
was related to aortic valve disease. . . 
. he did indeed have evidence of aortic 
valve disease when he had his first 
echocardiogram done in 1993.  He 
subsequently had an echocardiogram 
repeated again in 2001 which showed 
evidence of aortic stenosis and also 
moderate to severe aortic regurgitation. 
. . . The obvious cause of death was 
probably an acute myocardial infarction.  
However, it is somewhat unusual that in 
spite of the fact it was a witnessed 
cardiac arrest and in spite of the fact 
that [cardiopulmonary resuscitation] was 
started within seconds of his arrest that 
they were not able to get any rhythm back 
or any [blood pressure] back.  This would 
probably indicate that the aortic valve 
disease was indeed significant, which, in 
my opinion, definitely had a negative 
impact on his survival.  I concur with 
[the physician who wrote the October 2002 
letter] that one cannot completely rule 
out the possibility [that the veteran 
had] an aortic valve problem at the time 
of discharge from the Armed Services.

While the medical evidence shows that all medical opinions 
are in agreement that the veteran's service-connected apical 
systolic murmur did not cause the myocardial infarction that 
led to his death, the medical evidence of record shows that 
an aortic valve disorder likely interfered with treatment 
that could have saved his life after he experienced the 
myocardial infarction.  The October 2002 letter from a 
private physician stated that "the probability of 
success[ful resuscitation] was most likely reduced by the 
fact that he had aortic stenosis."  The February 2005 letter 
from a private physician stated "the aortic valve disease . 
. . definitely had a negative impact on his survival."  The 
December 2003 VA medical opinion did not comment on this 
aspect of the issue.  Accordingly, the medical evidence of 
record shows that an aortic stenosis/valve disorder aided or 
lent assistance to the production of the veteran's death.

In addition, the October 2002 and February 2005 letters 
stated that the veteran's in-service finding of an apical 
systolic murmur indicated that the aortic stenosis/valve 
disorder may have existed at the time he was separated from 
military service.  While the December 2003 VA medical opinion 
did not provide a similar conclusion, the basis of this 
opinion was a lack of "better documentation."  In contrast, 
the private physicians who wrote the October 2002 and 
February 2005 letters found the documentation sufficiently 
complete to allow for a detailed and specific analysis and 
discussion.  Furthermore, the physician who wrote the October 
2002 letter stated that when he examined the veteran in 
December 2001, he "had prominent systolic . . . murmurs 
compatible with at least moderate [aortic] stenosis."  This 
statement provides a documented relationship between the 
veteran's service-connected apical systolic murmur, and the 
aortic stenosis which aided or lent assistance to the 
production of the veteran's death.

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that a disorder incurred in or aggravated by 
military service aided or lent assistance to the production 
of the veteran's death.  Accordingly, service connection for 
the cause of the veteran's death is warranted.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


